     Case 3:20-cv-02288-JLS-BGS Document 8 Filed 05/18/21 PageID.43 Page 1 of 4




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorneys for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
     Jordan Beal, individually and on behalf )       Case No. 20−cv−02288-JLS-BGS
10   of all others similarly situated,       )
                                             )       JOINT MOTION TO DISMISS
11
     Plaintiff,                              )       WITH PREJUDICE AS TO
12                                           )       PLAINTIFF AND WITHOUT
13   vs.                                     )       PREJUDICE AS TO THE
                                             )       PUTATIVE CLASS
     G.W. Golden Enterprises Inc. doing
14
     business as 1st Platinum Realty,        )
15                                           )
         Defendant.
16

17
           NOW COME THE PARTIES by and through their attorneys to respectfully
18
     move this Honorable Court to dismiss this matter with prejudice as to Plaintiff
19
     and without prejudice as to the putative class pursuant to Federal Rules of Civil
20
     Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and attorney
21

22
     fees. A proposed order has been concurrently submitted to this Court via email.

23
     Dated: May 18, 2021.
24

25
                                             Law Offices of Todd M. Friedman, P.C.
26                                          By: s/ Todd M. Friedman
                                                 Todd M. Friedman, Esq.
27
                                                 Attorney for Plaintiff
28




                                      Joint Motion to Dismiss- 1
     Case 3:20-cv-02288-JLS-BGS Document 8 Filed 05/18/21 PageID.44 Page 2 of 4




1
     Dated:   May 18, 2021                   By:/s/ Thomas E. Francis
2                                            Thomas E. Francis
                                             Attorney for Defendant
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 Joint Motion to Dismiss- 2
     Case 3:20-cv-02288-JLS-BGS Document 8 Filed 05/18/21 PageID.45 Page 3 of 4




1                                 Signature Certification
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3    Policies and Procedures Manual, I hereby certify that the content of this
4
     document is acceptable to counsel for Defendant and that I have obtained his
5
     authorization to affix his electronic signature to this document.
6

7    Dated: May 18, 2021     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
8
                                     By: _s/Todd M. Friedman
9                                        TODD M. FRIEDMAN, ESQ.
10                                       Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     Joint Motion to Dismiss- 3
     Case 3:20-cv-02288-JLS-BGS Document 8 Filed 05/18/21 PageID.46 Page 4 of 4




1
     Filed electronically on this 18th Day of May, 2021, with:
2    United States District Court CM/ECF system
3
     Notification sent electronically via the Court’s ECF system to:
4

5    Honorable Judge Janis L. Sammartino
6
     United States District Court
     SOUTHERN DISTRICT of California
7
     And all Counsel of Record as recorded on the Electronic Service List.
8

9
     This 18th Day of May, 2021
10

11                                        By: s/ Todd M. Friedman Esq.
                                               TODD M. FRIEDMAN
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     Joint Motion to Dismiss- 4
